10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5066 Page 1 of 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
JOHN THOMAS ENTLER,
Plaintiff,
V.
CASE NO. 2:12-CV-5141-TOR
LYNN IRISH CLARK and GARY
PIERCE,

Defendants.

 

 

 

FINAL INSTRUCTIONS GIVEN BY THE COURT

 

DATED September 25, 2019.

THOMAS O. RICE
Chief United States District Judge

 

FINAL INSTRUCTIONS ~ 1

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5067 Page 2 of 22

FINAL INSTRUCTION NO. I

Members of the Jury: Now that you have heard all the evidence and the
arguments of the parties, it is my duty to instruct you on the law.

Each of you has received a copy of these instructions that you may take with
you to the jury room to consult during your deliberations.

These instructions are the final instructions that govern your deliberations.
This set of instructions is not to be taken home and must remain in the jury room.

It is your duty to find the facts from all the evidence in the case. To those
facts, you will apply the law as I give it to you. You must follow the law as I give
it to you whether you agree with it or not. And you must not be influenced by any
personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
must decide the case solely on the evidence before you. You will recall that you
took an oath to do so.

You must not infer from these instructions or from anything I may say or do
as indicating that I have an opinion regarding the evidence or what your verdict
should be. In following my instructions, you must follow all of them and not

single out some and ignore others; they are all important.

FINAL INSTRUCTIONS ~ 2

 
nm

10

1]

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No.:235_ filed 09/25/19 PagelD.5068 Page 3 of 22

FINAL INSTRUCTION NO. 2

 

The evidence you are to consider in deciding what the facts are consists of
the following:

1. the sworn testimony of any witness;

2. the exhibits which are received into evidence;

3. any facts to which the parties have agreed; and

4. any facts that I have instructed you to accept as proven.

FINAL INSTRUCTIONS ~ 3

 

 
10

Il

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5069 Page 4 of 22

FINAL INSTRUCTION NO. 3

In reaching your verdict, you may consider only the testimony and exhibits

received into evidence. Certain things are not evidence, and you may not consider

them in deciding what the facts are. I will list them for you:

(1)

(2)

Arguments and statements by lawyers and Mr. Entler while off the witness
stand are not evidence. The lawyers are not witnesses. What the lawyers
and Mr. Entler will say in their opening statements, will say in their closing
arguments, and at other times is intended to help you interpret the
evidence, but it is not evidence. If the facts as you remember them differ
from the way the lawyers and Mr. Entler (while not on the witness stand)
have stated them, your memory of them controls. Mr. Entler is proceeding
pro se, which means he is representing himself without a lawyer.
Statements he makes while representing himself are not to be considered as
evidence; while statements he makes on the witness stand under oath are
considered evidence.

Questions and objections by lawyers and Mr. Entler are not evidence.
Parties have a duty to object when they believe a question is improper

under the rules of evidence. You should not be influenced by the objection

or by the Court’s ruling on it.

FINAL INSTRUCTIONS ~ 4

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5070 Page 5 of 22

(3) Testimony that has been excluded or stricken, or that you have been
instructed to disregard, is not evidence and must not be considered. In
addition, sometimes testimony and exhibits are received only for a limited
purpose; when I give a limiting instruction, you must follow it.

(4) Anything you may have seen or heard when the Court was not in session is
not evidence. You are to decide the case solely on the testimony and

exhibits received and admitted into evidence in the courtroom.

FINAL INSTRUCTIONS ~ 5

 
_ || Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5071 Page 6 of 22

10

11

12

13

14

15

16

17

18

19

20

 

 

FINAL INSTRUCTION NO. 4
Evidence may be direct or circumstantial. Direct evidence is direct proof of
a fact, such as testimony by a witness about what that witness personally saw or
heard or did. Circumstantial evidence is proof of one or more facts from which
you could find another fact. You should consider both kinds of evidence. The law
makes no distinction between the weight to be given to either direct or
circumstantial evidence. It is for you to decide how much weight to give to any

evidence.

FINAL INSTRUCTIONS ~ 6

 
10

I]

12

13

14

15

16

17

18

19

20

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5072 Page 7 of 22

FINAL INSTRUCTION NO. 5

There are rules of evidence that control what can be received into evidence.
Throughout trial the parties objected to certain questions or exhibits. You must
abide by my decisions. Please recall that if I sustained an objection, the question
was not answered, or the exhibit was not received. Whenever I sustained an
objection to a question, you must ignore the question and must not guess what the
answer might have been.

In trial I may have ordered that evidence be stricken from the record and that
you disregard or ignore the evidence. That means that when you are deciding the
case, you must not consider the evidence that I told you to disregard.

Likewise, when J gave you an instruction limiting what certain evidence
could be used for, you must follow my instruction and so limit your use of that

evidence.

FINAL INSTRUCTIONS ~ 7

 
10

11

12

13

14

15

16

17

18

19

20 ||

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5073 Page 8 of 22

FINAL INSTRUCTION NO. 6
The testimony you heard from the witnesses about their understanding or
belief as to the state of the law or Mr. Entler’s rights may be considered only for
the limited purpose of the state of mind or beliefs of the parties and not for any
other purpose. Specifically, you should not rely on these assertions or beliefs as
though they are the law and you should not assume that a witness’s testimony
about the law is correct. The jury instructions that I have provided are the law on

which you should rely upon in reaching your verdict.

FINAL INSTRUCTIONS ~ 8

 
 

10
11
12
13
14
15
16
17
18
19

20

 

 

-{| Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5074 Page 9 of 22

FINAL INSTRUCTION NO. 7
In deciding the facts in this case, you may have to decide which testimony to
believe and which testimony not to believe. You may believe everything a witness
says, or part of it, or none of it. Proof of a fact does not necessarily depend on the
number of witnesses who testify about it.
In considering the testimony of any witness, you may take into account the
following:
(1) the opportunity and ability of the witness to see or hear or know the
things testified to;
(2) the witness’s memory;
(3) the witness’s manner while testifying;
(4) the witness’s interest in the outcome of the case, if any;
(5) the witness’s bias or prejudice, if any;
(6) whether other evidence contradicted the witness’s testimony;
(7) the reasonableness of the witness’s testimony in light of all the evidence;
and
(8) any other factors that bear on believability.
Sometimes a witness may say something that is not consistent with
something else he or she said. Sometimes different witnesses will give different

versions of what happened. People often forget things or make mistakes in what

FINAL INSTRUCTIONS ~ 9

 
10

1]

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5075 Page 10 of 22

they remember. Also, two people may see the same event but remember it
differently. You may consider these differences, but do not decide that testimony
is untrue just because it differs from other testimony.

However, if you decide that a witness has deliberately testified untruthfully
about something important, you may choose not to believe anything that witness
said. On the other hand, if you think the witness testified untruthfully about some
things but told the truth about others, you may accept the part you think is true and
ignore the rest.

The weight of the evidence as to a fact does not necessarily depend on the
number of witnesses who testify about it. What is important is how believable the

witnesses were, and how much weight you think their testimony deserves.

FINAL INSTRUCTIONS ~ 10

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5076 Page 11 of 22

FINAL INSTRUCTION NO. 8
The evidence that a witness has been convicted of a crime may be
considered, along with all other evidence, in deciding whether or not to believe the
witness and how much weight to give to the testimony of the witness and for no

other purpose.

FINAL INSTRUCTIONS ~ 11

 
10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5077 Page 12 of 22

FINAL INSTRUCTION NO. 9
When a party has the burden of proof on any claim or defense by a
preponderance of the evidence, it means you must be persuaded by the evidence
that the claim or defense is more probably true than not true.
You should base your decision on all of the evidence, regardless of which

party presented it.

FINAL INSTRUCTIONS ~ 12

 
10

11

12

13

14

15

16

17

18

19

20

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5078 Page 13 of 22

FINAL INSTRUCTION NO. 10
Defendants are being sued as individuals. Neither the Washington State
Department of Corrections nor the State of Washington nor any other Department
of Corrections employee is a party to this lawsuit. Defendants Lynn Clark and

Gary Pierce are the only Defendants in this action.

FINAL INSTRUCTIONS ~ 13

 
10

Il

12

13

14

15

16

17

18

19

20

 

 

||Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5079 Page 14 of 22

FINAL INSTRUCTION NO, 11
Plaintiff John Thomas Entler seeks to hold Defendants Lynn Irish Clark and
Gary Pierce liable for violating his rights under the First Amendment to the United
States Constitution.
To succeed on his claims, Mr. Entler must prove each of the following by a

preponderance of the evidence:

First: That Mr. Entler’s speech was protected conduct under the
First Amendment;
Second: That the Defendant took some adverse action against him

because he engaged in protected conduct;
Third: That the adverse action would chill or silence a person of
ordinary firmness from future First Amendment

activities; and

Fourth: That the adverse action did not reasonably advance a
legitimate correctional goal.

FINAL INSTRUCTIONS ~ 14

 
10

11

12

13

14

15

16

17

18

19

20

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235_ filed 09/25/19 PagelD.5080 Page 15 of 22

FINAL INSTRUCTION NO. 12

While a convicted prisoner loses some constitutional rights, prisoners retain
the right to threaten to pursue legal remedies and file grievances. However, these
threats are protected speech unless they are objectively baseless in the sense that no
reasonable person could expect success on the merits. If the threat is protected
speech, Mr. Entler cannot be punished for merely voicing the threat.

An adverse action is taken “because” of protected conduct if such protected
conduct was a “substantial” or “motivating factor” for taking the adverse action.

Defendants bear the burden of showing, by a preponderance of the evidence,
that they would have taken the same action even if Mr. Entler did not engage in the
protected conduct.

Defendants are responsible for adverse actions taken directly by them. A
Defendant is also responsible for the adverse actions of others if he sets in motion a
series of acts which that Defendant knows or reasonably should know would cause
others to take the adverse action.

Whether an adverse action would chill or silence a person of ordinary
firmness from future First Amendment activities is based on an objective standard
~ how a person of ordinary firmness in the same situation would act — not whether

Mr. Entler’s conduct was chilled in fact.

FINAL INSTRUCTIONS ~ 15

 
10

1]

12

13

14

15

16

17

18

19

20

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5081 Page 16 of 22

The Court has determined that curbing coercive, intimidating, or harassing
behavior is a legitimate penological interest. The jury must determine whether
Defendants actions were rationally connected to the interest of preventing coercive,

intimidating or harassing behavior.

FINAL INSTRUCTIONS ~ 16

 
10

1]

12

13

14

15

16

17

18

19

20

 

 

.|| Case 2:12-cv-05141-TOR ECF No. 235 _ filed 09/25/19 PagelD.5082 Page 17 of 22

FINAL INSTRUCTION NO. 13
You have heard evidence about whether Defendants’ conduct complied with
or violated Department regulations and policies. You may consider this evidence
in your deliberations. But remember that the issue is whether Defendants retaliated
against Plaintiff for engaging in protected conduct, not whether Defendants might

have complied with or violated Department policy.

FINAL INSTRUCTIONS ~ 17

 
10

11

12

13

14

15

16

17

18

19

20

 

 

.|| Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5083 Page 18 of 22

FINAL INSTRUCTION NO. 14

It is the duty of the Court to instruct you about the measure of damages. By
instructing you on damages, the Court does not mean to suggest for which party
your verdict should be rendered.

If you find for Plaintiff on any of his claims, you must determine Plaintiff's
damages. Plaintiff has the burden of proving damages by a preponderance of the
evidence. Damages means the amount of money that will reasonably and fairly
compensate Plaintiff for the actual injury caused by the constitutional deprivation.
You may not award damages based on the abstract value of a constitutional right.

Any award of damages must be based on evidence and not upon speculation,
guess, or conjecture. The law has not furnished us with any fixed standards by
which to measure damages. With reference to these matters, you must be governed

by your own judgment, by the evidence in the case, and by these instructions.

FINAL INSTRUCTIONS ~ 18

 
10

11

12

13

14

15

16

17

18

19

20

 

 

|| Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5084 Page 19 of 22

FINAL INSTRUCTION NO. 15

In this case, if two or more actors are responsible for resulting damages, the
actors are jointly and severally liable. This means that each responsible actor is
independently liable for the entire amount of damages resulting from their act. The
Court has provided a separate special verdict form for damages that potentially
involve more than one actor.

You will see this reflected in the individual special verdict forms addressing
the individual claims and issues where joint and several liability is potentially

implicated.

FINAL INSTRUCTIONS ~ 19

 
10

11

12

13

14

15

16

17

18

19

20

 

 

.|| Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5085 Page 20 of 22

FINAL INSTRUCTION NO. 16

When you begin your deliberations, you should elect one member of the jury
as your presiding juror. That person will preside over the deliberations and speak
for you here in court.

You will then discuss the case with your fellow jurors to reach agreement if
you can do so. Your verdict must be unanimous.

Each of you must decide the case for yourself, but you should do so only
after you have considered all of the evidence, discussed it fully with the other
jurors, and listened to the views of your fellow jurors.

Do not hesitate to change your opinion if the discussion persuades you that
you should. Do not come to a decision simply because other jurors think it is right.
It is important that you attempt to reach a unanimous verdict but, of course, only if
each of you can do so after having made your own conscientious decision. Do not
change an honest belief about the weight and effect of the evidence simply to reach

a verdict.

FINAL INSTRUCTIONS ~ 20

 
10

11

12

13

14

15

16

17

18

19

20

 

 

. Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5086 Page 21 of 22

FINAL INSTRUCTION NO. 17

 

If it becomes necessary during your deliberations to communicate with me,
you may send a note through the bailiff, signed by your presiding juror or by one
or more members of the jury. No member of the jury should ever attempt to
communicate with me except by a signed writing; I will communicate with any
member of the jury on anything concerning the case only in writing, or here in
open court. If you send out a question, I will consult with the parties before
answering it, which may take some time. You may continue your deliberations
while waiting for the answer to any question. Remember that you are not to tell
anyone—including me—how the jury stands, numerically or otherwise, until after
you have reached a unanimous verdict or have been discharged. Do not disclose

any vote count in any note to the Court.

FINAL INSTRUCTIONS ~ 21

 
10

11

12

13

14

15

16

17

18

19

20

 

 

| Case 2:12-cv-05141-TOR ECF No. 235 filed 09/25/19 PagelD.5087 Page 22 of 22

FINAL INSTRUCTION NO. 18

One set of special verdict forms has been prepared for you. You should
follow the instructions on the verdict forms closely in conjunction with these
instructions. After you have reached unanimous agreement on a verdict, your
presiding juror will fill in the forms that has been given to you, sign and date them,
and advise the Court by sending a note through the bailiff stating you have reached
a verdict and are ready to return to the courtroom. The presiding juror will deliver
the verdict forms to the Judge in open court.

Unanimous verdict means all jurors agree to the answers submitted on the

verdict forms.

FINAL INSTRUCTIONS ~ 22

 
